            Case 7:19-cv-07351-KMK Document 26 Filed 01/03/20 Page 1 of 1
                                                                     . . . n..
                                                 ~                   •
                                                                               :t
                                                                          .-l ·,4
                                                                                            I    l
                                                                                            l!Li..,l.,_\
                                                                                                            I




                              D O R. F & N E L S O N                             LLP

      The International Corporate Center , 555 Theodore Fremd Avenue , Rye , NY 10580

               Telephone : 914.381.7600 · www.dorflaw.com            · Facsimile: 914 . 381.7608

January 3, 2020

VIAECF
Hon. Kenneth M. Karas
U.S. District Court Judge
300 Quarropas Street
White Plains, New York 10601

Re:    450 Concord Avenue Corp. , et al. v. Northeast Logistics, Inc.
       Case No: 19-CV-07351

Dear Judge Karas:

This firm represents Defendant Northeast Logistics, Inc. in the above-referenced matter. This letter i~
being submitted jointly with counsel for Plaintiff Northeast Logistics, Inc. to request an adjournment
on the Pre-Motion Conference currently scheduled on January 10, 2020 to a date and time that work
with the Court.

Please note that I am unavailable on the following dates:

January 16 - 17
                                                                   Gcc.t'{:J
February 4 - 6
                                                                 ll(_         (C.\\~~         {~   fl\O\?   J(  t)



                                                                  z{ Id. I1c            at- J: 3 ~
Thank you for your consideration.
                                                                                    1
Respectfully submitted,




cc:     Eckert Seamans
        Counsel for Plaintiff
        Via ECF




                          Manhattan   I   Westchester   I   Garden City   I   Los Angeles
